United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 June 14, 2007
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 07-40353
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

MARIO JESUS OBREGON,

                                                                                         Defendant-
                                                           Appellant.

                       ---------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                       USDC No. 5:07-CR-452-1
                      ----------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Mario Jesus Obregon is charged with conspiracy to kidnap an individual in foreign commerce,

knowinglyand intentionally kidnapping an individual in foreign commerce, and use of a firearm during

a crime of violence (i.e., kidnapping). Obregon appeals from an order of the district court that

revoked the magistrate judge’s pretrial order granting bond.



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The district court rested its decision to revoke the magistrate judge’s order upon its

conclusion that Obregon has not demonstrated that no condition or combination of conditions will

reasonably assure the safety of the community if Obregon is released. 18 U.S.C. § 3142 (e) & (f).

We review the order issued by the district court, not that of the magistrate judge. United States v.

Westbrook, 780 F.2d 1185, 1188 n.4 (5th Cir. 1986). Absent an error of law, this court will uphold

a district court’s pretrial detention order if it is supported by the proceedings below. United States

v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992).

       Analysis of the factors set forth in 18 U.S.C. § 3142(g) indicates that the district court’s

conclusions are supported by the record. See United States v. Rueben, 974 F.2d 580, 586 (5th Cir.

1992). The record supports the district court’s finding that the seriousness of the crime alleged and

the strength of the evidence suggest that Obregon will present a danger to other persons and to the

community if released on bond. See United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).

The pretrial detention order is AFFIRMED.




                                                -2-